458 F.2d 1363
UNITED STATES of America, Plaintiff-Appellee,v.Jerome W. REED, Defendant-Appellant.
No. 72-1115.
United States Court of Appeals,Ninth Circuit.
May 17, 1972.Rehearing Denied July 11, 1972.

Charles T. McCutcheon, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Douglas G. Hendricks, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction for passing counterfeit United States currency is affirmed.


2
It is asserted that there was prejudicial error in an identification line-up of pictures and on voir dire questions.  No objections were made at the time.  Certainly there was no plain error.